Appeal by defendant, as limited by his brief, from a sentence of the County Court, Rockland County, imposed July 30, 1974, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of two and one-half years to life. Sentence affirmed. The imposition of a mandatory life sentence is constitutional (see People v Broadie, 37 NY2d 100). Martuscello, Acting P. J., Cohalan, Margett, Damiani and Hawkins, JJ., concur.